In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated November 20, 1984, which denied the application.
*629Order affirmed, with costs.
By the terms of the collective bargaining agreement between the parties, the respondent is prohibited from representing per diem substitute teachers with regard to salaries or fringe benefits. However, as Special Term correctly determined, the status of the grievant in the instant dispute, and thus her right to be represented in the demanded arbitration, is a question to be determined by the arbitrator. We note that this precise issue was addressed in Matter of Board of Educ. v North Babylon Teachers’ Org. (112 AD2d 300).
The petitioner’s remaining contentions have been reviewed and found to be without merit. Niehoff, J. P., Rubin, Kunzeman and Spatt, JJ., concur.